I seriously doubt that the minute entry quoted in the foregoing opinion constituted a final judgment by the Court. The following cases are very persuasive to the contrary; Ropes v. Eldridge, 39 Fla. 47, 21 So.2d 570; Ropes v. Lansing, 49 Fla. 225,  38 So.2d 177; Carlson v. Zihone, 51 Fla. 226, 40 So.2d 502; Pittsburg Steel Co. v. Streety, 60 Fla. 183, 53 So.2d 505; Edwards v. Davenport, 11 Ala. App. 423, 66 So.2d 878; Mizell Live Stock Co. vs. McCaskill Co., 58 Fla. 118, 49 So.2d 501; Ellis v. State, 100 So.2d 27, 106, 69 A. L. R. 783. The entry was a statement on the minutes that the case "was dismissed," but nojudgment of dismissal appears. In the absence of a final judgment by the court dismissing the case, such case remained on the docket undisposed of, and subject to further disposition by the Court. I might add that I also doubt the propriety of resorting to a writ of prohibition in a case of this kind. See Curtis vs. Albritton, 101 Fla. 853, 132 So.2d 677; Crill vs. State Road Dept., 96 Fla. 110, 117 So.2d 795.